DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Slade (2015/0209465)
Regarding claim 1, Slade shows a fragrance material holding member (84, fig 19 with the device of fig 10 in it [0099]), comprising: an airflow passage (inside 84) through which air supplied from an airflow source (82) passes, the airflow passage being provided to penetrate the fragrance material holding member (84) and extending along a first axis (fig 19); and a holding space (24 or 60) that branches at least initially along a second axis from the airflow passage and holds a fragrance material, wherein the holding space has a smaller diameter then the airflow passage (fig 10, 19),  wherein the second axis is not parallel to the first axis (fig 10, 19), .
Regarding claim 2, wherein the holding space has a curve shape (fig 10, 19).

Regarding claim 4,  wherein the fragrance material holding member has a hollow tubular shape (fig 19), and a twist axis  of the spiral shape (fig 10) is located farther outside than an inner circumferential part of the fragrance material holding member and farther inside than an outer circumferential part of the fragrance material holding member (fig 10, 19).  
Regarding claim 9 including the  airflow source (82) that supplies the air to the airflow passage.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 9 have been considered but are moot in view of the new grounds of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        4/20/2021